248 F.2d 754
Charles L. WYNN, Appellant,v.UNITED STATES of America, Appellee.
No. 13977.
United States Court of Appeals District of Columbia Circuit.
Argued September 10, 1957.
Decided September 19, 1957.

Appeal from the United States District Court for the District of Columbia; Joseph C. McGarraghy, District Judge.
Mr. William Beasley Harris, Washington, D. C. (appointed by this Court), for appellant.
Mr. John W. Kern, III, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Messrs. Lewis Carroll and Carl W. Belcher, Asst. U. S. Attys., were on the brief, for appellee.
Before PRETTYMAN, BAZELON and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant was indicted and tried on three counts. The jury returned a verdict of guilty on all three counts. The judge thereupon set aside the verdict on the third count, directing entry of a judgment of acquittal on that count. The sentences on the two remaining counts were concurrent.


2
Appellant urges that the evidence was in some respects insufficient and that the court erred in its instructions to the jury and in directing the judgment. We find no error affecting substantial rights of the appellant.


3
Affirmed.